                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                        CASE NO. 20-20057
                                               HON. DENISE PAGE HOOD
v.

JEROME MILLER,

             Defendant.
                                     /

              ORDER STRIKING DEFENDANT’S PRO SE
           MOTION TO DISMISS CRIMINAL COMPLAINT [#11]

      Defendant filed a pro se motion with the Court on November 22, 2019, titled

“Motion to Dismiss Criminal Complaint.” [ECF No. 11] The Government filed a

response [ECF No. 12] on December 13, 2019 and subsequently filed an Indictment

against Defendant. [ECF No. 13] The Court held a hearing on February 27, 2020.

      Defendant was appointed legal counsel September 26, 2019 (Richard H.

Morgan, Jr.). Mr. Morgan continued to represent Defendant at the time Defendant

filed his Motion to Dismiss Criminal Complaint, and Mr. Morgan still represents

Defendant today. It is well-established law in the Sixth Circuit that a criminal

defendant cannot proceed with hybrid representation, whereby he asserts both the

right to proceed pro se and the right to counsel – he must choose one or the other. See,

e.g., United States v. Mosely, 810 F.2d 93, 97 (6th Cir. 1987) (citing United States v.
Conder, 423 F.2d 904, 908 (6th Cir.), cert. denied, 400 U.S. 958 (1970)). The only

possible exception would be if the Court permits a form of hybrid representation.

Mosely, 810 F.2d at 97-98.

      Defendant never filed a motion to proceed pro se or by hybrid representation.

The Court has not determined, and does not determine, that hybrid representation is

appropriate or necessary at this stage of the proceedings. The pro se filing by

Defendant (the Motion to Dismiss Criminal Complaint) will be stricken from the

record.

      Accordingly,

      IT IS ORDERED that the Clerk of the Court shall STRIKE the pro se Motion

to Dismiss Criminal Complaint [ECF No. 11] filed by Defendant.1

      IT IS ORDERED.
                                              s/Denise Page Hood
                                              DENISE PAGE HOOD
February 27, 2020                             UNITED STATES DISTRICT JUDGE




      1
        The Court also notes that Defendant’s pro se Motion to Dismiss Criminal
Complaint lacks merit. Prior to the motion being filed, Defendant’s counsel (Mr.
Morgan) and the Government twice stipulated to, and the Court entered orders
granting, an extension of time within which to hold Defendant’s preliminary
examination and agreed that such periods of time constituted excludable delay for
purposes of the Speedy Trial Act. See ECF Nos. 9 and 10. Pursuant to such
stipulated orders, and taken in conjunction with the Indictment being filed on
February 5, 2020 and Defendant’s pro se Motion to Dismiss Criminal Complaint,
the Speedy Trial clock has not yet begun to run.
                                        -2-
